     Case 2:65-cv-16173-MLCF Document 141 Filed 03/08/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


WILLIE BANKS, ET AL. and                                      CIVIL ACTION
THE UNITED STATES OF AMERICA

V.

ST. JAMES PARISH SCHOOL BOARD                                 NO. 65-16173

V.

GREATER GRACE CHARTER ACADEMY,                                SECTION “F”
INCORPORATED

                                 ORDER

     In its Order and Reasons dated August 4, 2016, this Court

granted intervenor Greater Grace Charter Academy, Incorporated’s

motion   to   operate   a   charter       school   in   St.   James   Parish.

Thereafter, the private plaintiffs (who instituted this school

desegregation case in 1965) and the St. James Parish School Board

(whose parish is still subject to this Court’s 1967 desegregation

order) appealed, arguing that the Court erred in approving Greater

Grace’s operation of a charter school in St. James Parish.

     In a judgment entered on January 3, 2019, the U.S. Court of

Appeals for the Fifth Circuit declined to consider the merits of

the appeal and remanded the case for further proceedings.              Noting

that the parties had not addressed Greater Grace’s procedural

posture before this Court (and that the United States had not

participated in the appeal), the Fifth Circuit instructed this

Court to determine: (1) whether Greater Grace is a necessary and/or

                                      1
       Case 2:65-cv-16173-MLCF Document 141 Filed 03/08/19 Page 2 of 2



indispensable party; and (2) if not, whether Greater Grace has

standing given the Supreme Court’s holding in Town of Chester, New

York   v.   Laroe     Estates,   Inc.,         137   S.    Ct.   1645       (2017)   that

intervention     of    right   under       Rule      24   requires      a    showing   of

independent Article III standing.                 The Fifth Circuit also stated

that the Court is “not precluded from conducting any further

proceedings it finds necessary.”

       Having   determined     that    a    status        conference        would   assist

counsel and the Court in resolving the issues raised by the Fifth

Circuit, IT IS ORDERED: that an in-chambers status conference will

take place on April 11, 2019, at 1:30 p.m.                  IT IS FURTHER ORDERED:

that counsel for all parties are required to attend.



                                      New Orleans, Louisiana, March 8, 2019


                                            ______________________________
                                                 MARTIN L. C. FELDMAN
                                             UNITED STATES DISTRICT JUDGE




                                           2
